DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian J. Pangrle Reg. #42973 on 1/26/2022.
The application has been amended as follows: 
In the Claims: 
A) Amend claim 1 as below:
1. (currently amended) A system comprising:
                
                a keyboard housing that comprises a keyboard portion of a first length (L1) that comprises a keyboard, a stand portion of a second length (L2), and a hinge assembly that rotatably couples the keyboard portion and the stand portion;
                a display housing that comprises a display on a display side, and an opposing, back side, wherein the display housing has a display housing length that is a sum of the first length (L1) and the second length (L2);
                a stand portion and back side contact orientation, wherein the stand portion, via the hinge assembly, forms a non-planar angle with the keyboard portion and wherein the stand portion contacts the back side of the display housing to support the display housing at the non-planar angle with the keyboard portion; and
                a keyboard portion and back side contact orientation, wherein the keyboard portion[[ is]], via the hinge assembly, forms a non-planar angle with the stand portion, wherein the keyboard portion of the first length (L1) contacts a portion of the back side of the display housing of the first length (L1) to support the display housing at one of two different angles on a planar support surface,
                wherein the two different angles correspond to 
                                a first angle defined by the first length (L1) of the keyboard portion, the second length (L2) of the stand portion and an edge of the keyboard portion and an edge of the stand portion that provide for contact with the planar support surface, and 
                                a second angle defined by the second length (L2) of the stand portion, a portion of the display housing of the second length (L2) and an edge of the stand portion and an edge of the display housing that provide for contact with the planar support surface.

B) Amend claim 2 as below:
2. (currently amended) The system of claim 1, comprising another stand portion and back side contact orientation, wherein the stand portion of the second length (L2) contacts a portion of the back side of the display housing of the second length (L2) to support the display housing at a third angle, defined by the first length (L1) of the keyboard portion and a portion of the display housing of the first length (L1), wherein an edge of the keyboard portion and an edge of the display housing provide for contact with the planar support surface.


Allowable Subject Matter
Claims 1-17 and 20-22 are allowed.



Re claims 1-17 and 20, prior arts do not teach or suggest the combination of the system of claim 1, in particular, wherein the keyboard portion of the first length (L1) contacts a portion of the back side of the display housing of the first length (L1) to support the display housing at one of two different angles on a planar support surface, wherein the two different angles correspond to a first angle defined by the first length (L1) of the keyboard portion, the second length (L2) of the stand portion and an edge of the keyboard portion and an edge of the stand portion that provide for contact with the planar support surface, and a second angle defined by the second length (L2) of the stand portion, a portion of the display housing of the second length (L2) and an edge of the stand portion and an edge of the display housing that provide for contact with the planar support surface.

Re claim 21, prior arts do not teach or suggest the combination of the system of claim 21, in particular, wherein the stand portion forms a non-planar angle with the keyboard portion and contacts the back side of the display housing to support the display housing at the non- planar angle with the keyboard portion and wherein the stand portion comprises a translucent material and wherein, in a stand portion and display side contact orientation, the display is visible through the translucent material; and a keyboard portion and back side contact orientation, wherein the keyboard portion is non-planar with the stand portion and contacts the back side of the display housing to support the display housing at one of two different angles.

Re claim 22, prior arts do not teach or suggest the combination of the system of claim 22, in particular, wherein the stand portion forms a non-planar angle with the keyboard portion and contacts the back side of the display housing to support the display housing at the non- planar angle with the keyboard portion and wherein the stand portion comprises touch input circuitry; and a keyboard portion and back side contact orientation, wherein the keyboard portion is non-planar with the stand portion and contacts the back side of the display housing to support the display housing at one of two different angles.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841